DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed January 14, 2021. Claims 1-6, 8-13, and 15-21 are currently pending, of which claims 1-5, 8, 9-12, and 15-19 are currently amended. Claims 7 and 14 have been cancelled and claim 21 is newly presented.
Response to Arguments
Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered and are moot. Specifically, Applicant argues that the amendments overcome the prior combination of Liu and Lee. See Remarks 9. In light of these amendments, new references Poppen and Bocking have been introduced, as detailed below, to teach the limitations of all of the claims at issue. Liu and Lee are no longer cited to teach any of the limitations below but should always be considered when contemplating any future responses.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (U.S. 2011/0106429; hereinafter “Poppen”) and further in view of Bocking et al. (U.S. Publication No. 2013/0145295; hereinafter “Bocking”).
As per claim 1, Poppen teaches a method performed by a device, the method comprising:
presenting, by the device, a first route to a destination in a first navigation presentation that presents [a navigation card in a first state] 
presenting, [on the navigation card] in the second state, a plurality of graphical elements representing a plurality of types of points of interest (See Poppen paras. [0020] and [0029]: driver requests list of nearby points of interest);
receiving, by [the navigation card], a selection of a first graphical element of the plurality of graphical elements, the first graphical element corresponding to a first type of points of interest; responsive to the selection, presenting a first plurality of points of interest that are near the first route and correspond to the first type (See Poppen paras. [0027-29]: nearby POIs can be listed at suggestion of user, taking into account distance near the destination/along the route);
receiving, by the mapping application, a first selection of a point of interest of the first plurality of points of interest; and responsive to the first selection, presenting a second route to the selected point of interest (See Poppen Fig. 4 and para. [0029]: user can select POI and then the UI plots a route to the selected POI).
However, while Poppen teaches the navigation options and the navigation interface itself, as well as the points of interest, Poppen does not explicitly teach a/the navigation card, nor does Poppen teach receiving, by the device, a first flick input that travels a first distance; responsive to the first flick input, causing the navigation card to slide upwards by a second distance to a second state during navigation, wherein the second distance is greater than the first distance.
As a first note, “cards” are merely a design choice and carry little to no patentable weight outside of the gestures to move any type of window around on a display. Nevertheless, Bocking teaches these limitations of the claim (See Bocking Figs. 6-9 and 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the navigation interface(s) of Poppen with the card gestures of Bocking. One would have been motivated to combine these references because both references disclose user interfaces on navigation devices and Bocking enhances the user experience of Poppen by allowing the user to easily and fluidly move between the navigation options of Poppen.

As per claim 2, Poppen/Bocking further teaches defining a threshold distance from the first route; determining that the first plurality of points of interest is within the threshold distance of the route; and presenting the first plurality of points of interest (See Poppen paras. [0026]: list of POIs within threshold distance displayed to the user).

As per claim 3, Poppen/Bocking further teaches performing a search for points of interest of the first type (See Poppen paras. [0007] and [0027-28]: user can search for specific POI types, like restaurants or gas stations).
As per claim 4, Poppen further teaches the [navigation card] including one or more of an estimated arrival time, a time to destination, a distance to destination, and a navigation end control (See Poppen paras. [0020] and [0023-24]: distance to POIs as well as estimated driving time from current point to other points along the route)
However, Poppen does not explicitly teach presenting, on the first navigation presentation, a navigation card in a minimized state, nor does Poppen teach the navigation card itself. Additionally, while Poppen teaches presenting the plurality of graphical elements representing the plurality of types of points of interest (See Poppen paras. [0027-29]: nearby POIs can be listed at suggestion of user), Poppen does not explicitly teach detecting that the navigation card is expanded to an intermediate state; and in response to the detection, presenting those POIs.
Nevertheless, Bocking teaches these limitations of the claim (See Bocking Figs. 6-9 and paras. [0029-31] and [0088]: user can bring “card” style windows into view based on length of the gesture (which can involve flicks), sliding the various navigation screens of Poppen into view).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Poppen with the teachings of Bocking for at least the same reasons as discussed above in claim 1.

As per claim 5, Poppen/Bocking further teaches presenting the first plurality of points of interest on a first map view of the first navigation presentation; receiving, by the first map view, the first selection of the first point of interest; and presenting the second route to the second point of interest (See Poppen paras. [0020] and [0027-29]: 

As per claim 6, Poppen/Bocking further teaches receiving a second selection of the second route to the selected point of interest; and initiating a second navigation presentation for navigating to the selected point of interest by the second route (See Poppen paras. [0027-29]: user can select POI and opt to initiate a navigation to that POI).

As per claims 8-13, the claims are directed to a device that implements the same features as the method of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Poppen/Bocking teaches one or more processing units and a non-transitory machine readable media to implement the features of the method (See Poppen para. [0039]).

As per claims 15- 20, the claims are directed to a medium that implements the same features as the method of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Poppen/Bocking teaches a non-transitory machine readable media to implement the features of the method (See Poppen para. [0039]).


As per claim 21, while Poppen teaches the various navigation interface features, Poppen does not explicitly teach comparing a first velocity associated with the first flick input with a threshold velocity; when the first velocity exceeds the threshold velocity, causing the navigation card to move by a maximum distance to a maximized state or a minimized state; and when the first velocity does not exceed the threshold velocity, causing the navigation card to move by an intermediate distance that is less than the maximum distance.
Bocking teaches these limitations of the claim (See Bocking Figs. 6-9 and paras. [0029-31] and [0088]: user can bring “card” style windows into view based on length of the gesture (which can involve flicks), sliding the various navigation screens of Poppen into view. Additionally, the screen “may optionally be displayed more quickly when the gesture moves more quickly”. Therefore, if the speed of the gesture is not as high, then it will be similar to the proportionality of the length of the gesture and not fully display on the screen – or vice versa and a faster gesture would display the full view of the card or quickly move it off the screen).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Poppen with the teachings of Bocking for at least the same reasons as discussed above in claim 1.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142